DETAILED ACTION
This office action is in response to communications filed on 10/7/2020.  Claim(s) 1-15 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) regarding European Application 18159023.3 filed 02/27/2018, which papers have been placed of record.
	An unsuccessful attempt was made to electronically retrieve the priority documents.  Applicant is kindly requested to manually submit such documents. 

			Examiner’s Note – Allowable Subject Matter
Claims 6-9 and 11-13 are objected as being allowable but dependent upon a rejected claim.  The claims would otherwise be allowable if incorporated into the independent claims along with any intervening claims.  

	Examiner’s Note – Claim Scope in reference to MPEP 2111.04 Section II
Method claim 1 is directed to language which could potentially be considered a contingent limitation.  MPEP 2111.04 Section II states “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable 
	Claim 1 states, 	“comparing an identifier value encoded in a subsequent network message of a signaling network node with the first statistical pattern; and 	when the comparison against the first pattern outputs a mismatch, declaring communication from the signaling network node as unauthorized or suspicious”. 
	In the PTAB decision Ex parte Schulhauser, the PTAB focused on the word “if” which clearly points to a speculative outcome of a branch condition.  However, the instant claims use the word “when” that provides a presupposition to the branch condition that the given event has occurred and is accordingly interpreted as being part of the broadest reasonable interpretation of the claims.  Accordingly, the examiner interprets the claim scope of claim 1 as including all of the claim limitations presented therein.
Claim Objections
Claim(s) 5 and 11 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 5:
“SS7” should be written in expanded form in its first presentation.
Claim 5:
Replacement of "afield" with "a field".
Claim 11:
Replacement of "claims" with "claim".
Claim Interpretation
The following is a quotation of 35 U.S.C. 112 (f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

	Such claim limitation(s) that use the word “means” (or “step”) and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is/are: 

	“network interfacing means” in claim 14 (instant specification ¶ 33-34, 37, and 41 discloses the structure and an algorithm sufficient for a person of ordinary skill in the art to perform a means for network interfacing);
	“data processing means” in claim 14 (instant specification ¶ 36 discloses structure and an algorithm sufficient for a person of ordinary skill in the art to perform processing.  See MPEP 2181 Section II B ¶ 3);
	“storage means storing a set of instructions which, when processed by the data processing means, configure the network node to receive network messages” in claim 14 (instant specification ¶ 36 discloses structure and an algorithm sufficient for a person of ordinary skill in the art to perform receiving, storing, and processing data.  See MPEP 2181 Section II B ¶ 3);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10,  and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sporton et al. (US 2016/0127908 A1), in view of McDaid et al. (US 2016/0006753 A1). 
Regarding claim 1, Sporton teaches:
“A method of detecting an unauthorized communication from a network node in a telecommunication network (Sporton, ¶ 14 SS7 network communications are determined to be malicious or suspicious.  Sporton, ¶ 8 and 10 disclose the method including the detection of fraudulent M2M SMS messages), comprising the steps of: 	generating a first pattern inherent to a sequence of network messages, from a plurality of identifier values associated with a legitimate network node (Sporton, Figs. 2, 4, and ¶ 36 Ln. 1 - ¶ 37 Ln. 4, discloses that a list of known dialog identifiers relating to a network entity is constructed containing a plurality of identifiers for a given message.  Further, Sporton, Fig 2, ¶ 33, and ¶ 44-46 disclose the sequence of messages containing a pattern of a typical communication sequence with appropriate OTID and DTID values), wherein each identifier value has been encoded by the legitimate network node in a respective network message (Sporton, Figs. 2, 4, ¶ 27, ¶ 33, and ¶ 36 Ln. 1 - ¶ 37 Ln. 4, known dialog identifiers for a given node are listed including the source identifier, destination identifier, and routing part); 	comparing an identifier value encoded in a subsequent network message of a signaling network node with the first pattern (Sporton, ¶ 37 discloses comparing step 110 where the signaling message is compared with a list of known signaling dialog identifying relating to the network entity. Further, Sporton, Fig. 4, ¶ 44-46 outline the process to build the pattern list to compare the message against); and 	when the comparison against the first pattern outputs a mismatch, declaring communication from the signaling network node as unauthorized or suspicious (Sporton, ¶ 38-39 discloses characterizing the message as suspicious when there is a mismatch with the list of messages and their respective signal dialog identifiers.  Sporton, ¶ 40 discloses sending an alert of the suspicious message to an administrator)”.
Sporton does not, but in related art, McDaid teaches:	“statistical pattern (McDaid, ¶ 30-32 and ¶ 81-87 discloses a method to generate statistical patterns for message streams based on identifiers in the messages to determine if they are normal or malicious.  McDaid, ¶ 123 specifically applies this )”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Sporton and McDaid, to modify the signaling traffic classification and malicious message detection system of Sporton to include the pattern generation, classification and detection method for signaling traffic as taught in McDaid.  The motivation to do so would be, as stated by McDaid, ¶ 41, to improve over static detection techniques, which do not capture gradual changes in node behavior over time, with machine learning dynamic detection techniques which reclassify nodes as their behavior gradually changes.  
 
Regarding claim 2, Sporton in view of McDaid teaches:
	“A method according to claim 1 (Sporton in view of McDaid teaches the limitations of claim 1 as discussed above), comprising the further steps of: 	generating a second statistical pattern inherent to the sequence of network messages, from the plurality of identifier values associated with the legitimate network node (McDaid, ¶ 30-32 and ¶ 81-87 discloses a method to generate statistical patterns for message streams based on identifiers in the messages to determine if they are normal or malicious.  McDaid, ¶ 123 specifically applies this technology to SS7 communications); 	comparing the identifier value encoded in the subsequent network message with the second statistical pattern (Sporton, ¶ 54-55 teaches detecting an unauthorized signal based on a mismatch between the measured characteristics); and 	when the comparison against the first and second pattern outputs a mismatch, declaring the signaling network node as unauthorized (Sporton, ¶ 54-55 teaches detecting an unauthorized signal based on a mismatch between the measured characteristics)”.
Regarding claim 10, Sporton in view of McDaid teaches:
“A method according to claim 1 (Sporton in view of McDaid teaches the limitations of claim 1 as discussed above), wherein the identifier value is an Originating Transaction Identifier ('OTID') (Sporton, ¶ 27, 44-45 the identifier used for comparison is the OTID)”.
Regarding claims 14 and 15, Sporton teaches:
“A network node in a telecommunication network, comprising: 	network interfacing means (Sporton, ¶ 57-58 discloses networking device receiving messages); 	data processing means (Sporton, ¶ 57 teaches a processor executing method steps); and 	storage means storing a set of instructions which, when processed by the data processing means (Sporton, ¶ 41 teaches storing information related to the executed method.  Sporton, ¶ 57 teaches the implementation of a computer program product executing instruction on a processor which necessarily includes various types of memory), configure the network node to receive network messages (Sporton, ¶ 57-58 discloses networking device receiving messages); 	generate a first pattern inherent to a sequence of received network messages, from a plurality of identifier values associated with a legitimate network node (Sporton, Figs. 2, 4, and ¶ 36 Ln. 1 - ¶ 37 Ln. 4, discloses that a list of known dialog identifiers relating to a network entity is constructed containing a plurality of identifiers for a given message.  Further, Sporton, Fig 2, ¶ 33, and ¶ 44-46 disclose the sequence of messages containing a pattern of a typical communication sequence with appropriate OTID and DTID values), wherein each identifier value has been encoded by the legitimate network node in a respective network message (Sporton, Figs. 2, 4, ¶ 27, ¶ 33, and ¶ 36 Ln. 1 - ¶ 37 Ln. 4, known dialog identifiers for a given node are listed including the source identifier, destination identifier, and routing part); 	compare an identifier value encoded in a subsequent network message of a signaling network node with the first pattern (Sporton, ¶ 37 discloses comparing step 110 where the signaling message is compared with a list of known signaling dialog identifying relating to the network entity. Further, Sporton, Fig. 4, ¶ 44-46 outline the process to build the pattern list to compare the message against); and 	when the comparison against the first pattern outputs a mismatch, declare communication from the signaling network node as unauthorized or suspicious (Sporton, ¶ 38-39 discloses characterizing the message as suspicious when there is a mismatch with the list of messages and their respective signal dialog identifiers.  Sporton, ¶ 40 discloses sending an alert of the suspicious message to an administrator)”.
Sporton does not, but in related art, McDaid teaches:	“statistical pattern (McDaid, ¶ 30-32 and ¶ 81-87 discloses a method to generate statistical patterns for message streams based on identifiers in the messages to determine if they are normal or malicious.  McDaid, ¶ 123 specifically applies this )”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Sporton and McDaid, to modify the signaling traffic classification and malicious message detection system of Sporton to include the pattern generation, classification and detection method for signaling traffic as taught in McDaid.  The motivation to do so would be, as stated by McDaid, ¶ 41, to improve over static detection techniques, which do not capture gradual changes in node behavior over time, with machine learning dynamic detection techniques which reclassify nodes as their behavior gradually changes.  

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sporton in view of McDaid, in view of Anand et al. (US 2013/0301641 A1).
Regarding claim 3, Sporton in view of McDaid teaches:
	“A method according to claim 1 (Sporton in view of McDaid teaches the limitations of claim 1 as discussed above)”.
	 Sporton in view of McDaid does not, but in related art, Anand teaches:	“translating each of the plurality of identifier values into a respective bit string or a bitwise-inverse bit string, based on the comparison with the previous value (Anand, ¶ 53 teaches converting packet information into bit strings for fingerprinting); 	identifying a position and value of at least one fixed bit common to the translated plurality of bit strings; and generating a bitmask from the identified fixed bits (Anand, ¶ )”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Sporton, Anand, and McDaid, to modify the signaling traffic classification and malicious message detection system of Sporton and McDaid to include the method to convert message information into bit strings and bit masks for analysis as taught in Anand.  The motivation to do so constitutes applying a known technique (i.e., method to convert message information into bit strings and bit masks for analysis) to known devices and/or methods (i.e., signaling traffic classification and malicious message detection system) ready for improvement to yield predictable results.

Regarding claim 4, Sporton in view of McDaid in view of Anand teaches:
“A method according to claim 3 (Sporton in view of McDaid in view of Anand teaches the limitations of claim 3 as discussed above), wherein the step of comparing against the first pattern comprises the further steps of: 	translating the identifier value encoded in the subsequent network message into a respective bit string (Anand, ¶ 53 teaches converting packet information into bit strings for fingerprinting); and 	comparing the respective bit string with the bitmask (Anand, ¶ 154-156, 193 and 201 teach converting the bit strings into bit masks to fingerprint packet information for inspection)”.

Regarding claim 5, Sporton in view of McDaid teaches:
A method according to claim 1 (Sporton in view of McDaid teaches the limitations of claim 1 as discussed above) wherein, when the telecommunication network is an SS7 network (Sporton, ¶ 14 SS7 network communications are determined to be malicious or suspicious)”.
	Sporton in view of McDaid does not, but in related art, Anand teaches:	“translating each of the plurality of identifier values into a respective bit string si; sampling the translated bit strings sil-N; identifying afield of n non-fixed bits in the sequence of samples (Anand, ¶ 53 teaches converting packet information into bit strings for fingerprinting); 	converting the identified n non-fixed bits to a decimal integer di; and calculating transition counts between successive decimal values dil-N in the sequence of samples to form the second statistical pattern (Anand, ¶ 154-156, 193 and 201 teach converting the bit strings into bit masks to fingerprint packet information for inspection)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Sporton, Anand, and McDaid, to modify the signaling traffic classification and malicious message detection system of Sporton and McDaid to include the method to convert message information into bit strings and bit masks for analysis as taught in Anand.  The motivation to do so constitutes applying a known technique (i.e., method to convert message information into bit strings and bit masks for analysis) to known devices and/or methods (i.e., signaling traffic classification and malicious message detection system) ready for improvement to yield predictable results.


Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435